Filed 5/16/22 Shakib v. Namvar CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 SAM SHAKIB et al.                                          B310928

       Plaintiffs and Appellants,                           (Los Angeles County
                                                            Super. Ct. No. BC676261)
           v.

 MOUSA NAMVAR et al.,

       Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, David J. Cowan, Judge. Affirmed.
     Roxborough, Pomerance, Nye & Adreani, Drew E.
Pomerance and Ryan Salsig for Plaintiffs and Appellants.
     Reiter Dye & Brennan and Paul T. Dye for Defendant and
Respondent.



                                  ______________________
                       INTRODUCTION

       Sam Shakib and Hooshang “Sean” Namvar were real estate
development partners. Through various limited liability
companies, they executed a contract to develop a residential
project in Los Angeles. When the project went awry, two of the
limited liability companies sued Shakib and a third limited
liability company. Shakib filed a cross-complaint. Among other
claims, Shakib alleged Namvar breached their oral agreement to
personally and equally share certain project development costs
that were not included in the written contract. Shakib asserted
Namvar stopped contributing half of the costs after construction
halted.
       Shakib appeals the judgment entered against him following
the trial court’s order granting Namvar’s motion for summary
judgment or adjudication for Shakib’s cause of action for breach
of oral contract. The trial court held Shakib’s breach of oral
contract claim against Namvar was barred by the applicable two-
year statute of limitations. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

    A. Shakib and Namvar Partner To Develop Raw Land into
       Residential Real Estate
       In September 2014, Namvar and Shakib, acting through
their respective LLCs, White Water Funding, LLC and TVD,
LLC, entered into an Operating Agreement to form Sullivan
Equity Partners, LLC. Shakib, an experienced real estate
developer, agreed to oversee the development of a 12-acre parcel
of land in the Brentwood neighborhood of Los Angeles (the
Project). The Project required substantial grading work and




                                2
subterranean excavation prior to the anticipated construction of
two single-family homes.
       Pursuant to the Operating Agreement TVD was the
Managing Member, and White Water and Dgade of Delaware,
LLC were the two common, non-managing, members for the
Project. The Operating Agreement established TVD had the
exclusive right and responsibility to manage, control and
complete the grading phase of the Project. The agreement
memorialized the members’ initial capital contributions and
allocated their future costs. Shakib executed a Guaranty,
personally guaranteeing TVD’s performance under the Operating
Agreement. The Operating Agreement shielded TVD from
liability to Sullivan or the other members for TVD’s actions,
except for a material breach or its “Bad Acts.” The agreement
defined “Bad Acts” as “a party’s fraudulent, reckless, willful or
intentional misconduct, gross negligence or for its dishonesty, bad
faith, commission of any crime, misappropriation of funds or
other intentional wrongful act or intentional wrongful omission.”
       Shakib alleges, notwithstanding the extensive written
Operating Agreement, he and Namvar, as individuals, previously
entered into a separate oral agreement in which they “agreed to
share equally and personally any costs required to complete the
Project that arose as a result of events not anticipated in the
Operating Agreement, such as equipment failures, neighborhood
intervention to delay or stop the Project, the failure or revocation
of permits or government approvals, litigation of any lawsuit
arising out of the Project, or cost overruns.” Namvar denies the
existence of any oral side agreement.




                                 3
    B. The Project Goes Sideways
       Work began on the Project in September 2014. Almost
immediately, there was trouble. An inspector from the California
Regional Water Quality Control Board visited the Project in “the
first couple days” and “shut it down,” citing faulty and missing
documentation. In early October 2014, the Water Board sent
Shakib a Notice of Violation letter that identified numerous
issues that needed to be addressed, including documentation that
required revision. A few weeks later the Water Board sent
Shakib a second letter that enumerated additional problems and
stated further revisions were required “[i]n order to complete the
project as currently proposed[.]” The Water Board ordered all
further work on the Project stopped until the issues were
corrected.
       Around the same time, in contravention of the Project’s tree
removal permit from the City of Los Angeles, Sullivan’s
construction workers cut down three protected trees on the
property, which resulted in quasi-judicial administrative
hearings before the City’s Bureau of Street Services in February
2016. In March 2016, the Bureau found the tree removal was
willful and recommended the City revoke all the Project’s permits
and suspend the issuance of any new permits for five years.
Sullivan appealed the decision to the City’s Board of Public
Works. Following a hearing on June 24, 2016, the Board voted to
uphold the Bureau’s determination that the tree cutting was
willful, revoked all the Project’s permits, and as a penalty,
suspended the issuance of any new permits on the Project for the
next five years.




                                4
       On July 27 and 28, 2016, the parties engaged in a series of
emails. The exchange begins with an email from Sullivan’s
attorney, Patrick Mitchell, to Namvar and Shakib. Mitchell
stated, “I received a call today from David Coupe, the attorney for
the [Water Board]. He said that they had received our recent
letters, were taking them seriously and would respond within the
next few weeks.” Namvar replied, “Nxt [sic] few WKS might b
[sic] too late, because our grading permit will expire[.]” In
response, Shakib wrote to Namvar, “Sean we need [an] attorney
now[.]” Namvar answered, copying Shakib’s attorney, Saul Jaffe:
“Then go get one, this is your doing and you need to fix it, I
responded to [Jaffe’s] email and he never responded. Please look
at the bad act in the [Operating Agreement] and show me the
section in the [Operating Agreement] that talks about us sharing
the legal fees.”
       Jaffe responded and urged Namvar to “[c]arefully read the
Operating Agreement[,]” asserting “[t]he determination of gross
negligence must be made by court order . . . .” Jaffe asked
Namvar to “reconsider your position.” Jaffe continued,
“Complicating matters, there are a number of project related
items that also need to be addressed such as the water board
authorizations.” Namvar replied: “We can talk about the water
board issues but that wasn’t what revoked the permits. . . .when I
found out that he cut the wrong tree, that was a big issue. . . .
[Shakib] was responsible to keep my permits safe and sound and
with is [sic] bad acts he has ruined everything I worked for all
this time.”
       Jaffe wrote, “I’m sorry that you are taking the position that
you are and would urge you to reconsider and review the
Operating Agreement which requires a court determination as to




                                 5
gross negligence.” Namvar replied, “YOU DONT THINK THAT
THE COURTS WILL FIND THAT [SHAKIB] HAS DONE BAD
ACTS? . . . And you think I would have to share the costs of
proving this with [Shakib]?” Jaffe responded, “[m]y reading of
the Operating Agreement is that you are obligated to pay for half
of the costs.”
       In his final email in this exchange Namvar stated, “But
shouldn’t [Shakib] be the one to pay for the fees to undo HIS
mistake?” Namvar then lists his grievances against Shakib,
concluding with “the way I c this is I can the spend the money
and go after [Shakib]/envicom/and the water board and have a
Better chance of getting damages, rather than going after the
city?? I have not decided what I want to do, but this should be a
notice to [Shakib] to fix the situation with his own money as he is
supposed to under the operating agreement.” Jaffe replied, “I
renew the request for you to reconsider your position and if you
chose not to change your position and to stand on grounds that
are not consistent with the requirements and your obligations of
the Operating Agreement, you are free to do so; however, such a
position has the likelihood of significant adverse ramifications to
your interest (and any other member taking a similar position).
Failing to act when you have a responsibility and obligation
under the Operating Agreement will have consequences.”
       On August 17, 2016, Namvar sent another email to Shakib
and Jaffe stating: “I have given you notice that the bad acts have
occurred per our agreement a while back which [Shakib] MUST
cure his Bad Acts per the operating agreement. . . . I want to
know what steps you are taking to cure these Bad ACTS. I have
not commenced mediation, but my investment is in total risk and
I want to make sure you are on top of this to protect our permits




                                 6
and reinstate them as such. I wont [sic] have any choice but to
follow the operating agreement and try to seek damages.”

    C. The Lawsuit
       On September 19, 2017, White Water, Dgade and Sullivan
sued Shakib and TVD for breach of the Operating Agreement,
breach of fiduciary duty, breach of Shakib’s personal guaranty
and rescission. On October 22, 2018, Shakib and TVD filed the
operative cross-complaint against Namvar, White Water and
another of Namvar’s LLCs (Trifish, LLC) for negligence and
breach of oral contract. Shakib brought the breach of oral
contract claim solely against Namvar, alleging “[i]nitially . . .
[Namvar] paid his share of the expenses in accord with the
parties’ agreement” but then breached their oral contract “by
failing to continue to contribute his half of the funds necessary to
pay the expenses that the parties agreed they would share
equally.” Namvar, together with his LLCs, moved for summary
judgment, or in the alternative, summary adjudication, on Shakib
and TVD’s cross-complaint. Namvar denied the existence of an
oral contract and argued any breach of the purported oral
agreement occurred back in July of 2016 when Namvar
“repudiated” any such cost-sharing obligation in his string of
emails to Shakib and Jaffe. The trial court granted the motion
for summary judgment on the cross-complaint, finding that if the
parties had an oral agreement, Namvar repudiated it in July
2016, and the applicable two-year statute of limitations barred
Shakib’s breach of oral contract claim.1 The trial court entered


1     Shakib did not appeal the trial court’s grant of summary
judgment/adjudication as to his first cause of action for
negligence.




                                 7
judgment in favor of Namvar and Trifish on January 19, 2021.2
Shakib timely appealed.

                         DISCUSSION

       A. Standard of Review
       “We review a grant of summary judgment de novo.”
(Vasquez v. Department of Pesticide Regulation (2021) 68
Cal.App.5th 672, 685; Park Management Corp. v. In Defense of
Animals (2019) 36 Cal.App.5th 649, 658.) “‘On review of an order
granting or denying summary judgment, we examine the facts
presented to the trial court and determine their effect as a matter
of law.”’ (Regents of University of California v. Superior Court
(2018) 4 Cal.5th 607, 618; accord, Wilkin v. Community Hospital
of the Monterey Peninsula (2021) 71 Cal.App.5th 806, 820.)
       “A motion for summary judgment is properly granted if
‘there is no triable issue as to any material fact and . . . the
moving party is entitled to a judgment as a matter of law.’”
(Vasquez v. Department of Pesticide Regulation, supra, 68
Cal.App.5th at p. 685, quoting Code Civ. Proc., § 437c, subd. (c).)
       “‘[A] defendant moving for summary judgment based on an
affirmative defense “‘bears an overall burden of persuasion that
there is a complete defense to the plaintiff’s action”’ [and] must
persuade the court there is no triable issue of fact as to that
defense.”’ (Park Management Corp. v. In Defense of Animals,
supra, 36 Cal.App.5th at p. 658.) To meet this threshold burden,
a defendant’s showing “must be supported by evidence, such as
affidavits, declarations, admissions, interrogatory answers,


2    Disputes between TVD, Dgade, and White Water remain
pending before the trial court.




                                 8
depositions, and matters of which judicial notice may be taken.”
(Ram’s Gate Winery, LLC v. Roche (2015) 235 Cal.App.4th 1071,
1078.) Once a defendant’s initial burden on summary judgment
is met, “the burden shifts to the plaintiff to present evidence
showing that a triable issue of one or more material facts exists
as to that cause of action or affirmative defense. . . . A triable
issue of material fact exists if, and only if, the evidence
reasonably permits the trier of fact to find the contested fact in
favor of the plaintiff in accordance with the applicable standard
of proof.” (Ibid.)

       B. The Statute of Limitations Bars Shakib’s Cause of Action
           for Breach of Oral Contract
       The parties agree the outcome of this appeal primarily
turns on the content of their July 2016 email exchange. Those
emails are in the record and are undisputed, but the parties
disagree regarding whether Namvar’s emails constituted an
unequivocal repudiation of their purported oral agreement and, if
so, whether that repudiation triggered the two-year statute of
limitations, rendering untimely Shakib’s claim for breach of oral
contract.
       It is well-settled that “[a] statute of limitations ‘does not
begin to run until the cause of action accrues,’ and a cause of
action accrues at the moment when the party alleging injury is
entitled to ‘“‘bring and prosecute an action thereon.’”’” (Pollock v.
Tri-Modal Distribution Services, Inc. (2021) 11 Cal.5th 918, 930-
931.) “The statute of limitations is an affirmative defense, and as
with any affirmative defense, the burden in on the defendant to
prove all facts essential to each element of the defense.” (Id. at
p. 945.) While “[r]esolution of statute of limitations issues is
ordinarily a question of fact,” a defendant may still prevail on




                                 9
summary judgment “if “‘the uncontradicted facts established
through discovery are susceptible of only one legitimate
inference.’”’ (State Compensation Ins. Fund v. Superior Court
(2010) 184 Cal.App.4th 1124, 1132, quoting Romano v. Rockwell
Internat., Inc. (1996) 14 Cal.4th 479, 487 (Romano).)
       The parties agree the statute of limitations for breach of an
oral agreement is two years. (Code Civ. Proc. § 339 [“[a]n action
upon a contract, obligation or liability not founded upon an
instrument of writing” must be commenced “[w]ithin two years”];
Cavalry SPV I, LLC v. Watkins (2019) 36 Cal.App.5th 1070, 1081
[“In California, the statute of limitations is . . . only two years for
a breach of contract claim based on an oral agreement”].)
       As a general proposition, “[a] cause of action for breach of
contract ordinarily accrues at the time of the breach, and the
statute begins to run at that time regardless of whether any
damage is apparent or whether the injured party is aware of his
or her right to sue.” (3 Witkin, Cal. Procedure (6th ed. 2021)
Actions § 567(1); see Ram’s Gate Winery, LLC v. Roche, supra,
235 Cal.App.4th at p. 1084.) In order “to pinpoint the time of an
alleged breach for purposes of the statute of limitations, it is
necessary to establish what it was the defendant promised to do,
or refrain from doing, and when its conduct diverged from that
promise.” (McCaskey v. California State Automobile Assn. (2010)
189 Cal.App.4th 947, 958.)
       “‘California law recognizes that a contract may be breached
by nonperformance, by repudiation, or a combination of the two.’
[Citations.] ‘Any breach, total or partial, that causes a
measurable injury, gives the injured party a right to damages as
compensation.’ [Citations.] Nonperformance typically refers to
an unjustified or unexcused failure to perform a material




                                  10
contractual obligation when performance is due. [Citation.] But
‘[t]here can be no actual breach of a contract until the time
specified therein for performance has arrived.’ [Citation.] By
contrast, ‘an anticipatory breach of contract occurs when the
contract is repudiated by the promisor before the promisor’s
performance under the contract is due.’” (Hewlett-Packard Co. v.
Oracle Corp. (2021) 65 Cal.App.5th 506, 549-550.) The Supreme
Court explained, “if a party to a contract expressly or by
implication repudiates the contract before the time for his or her
performance has arrived, an anticipatory breach is said to have
occurred.” (Romano, supra, 14 Cal.4th at p. 489; see Guerriri v.
Severini (1958) 51 Cal.2d 12, 18 [a party “positively repudiates
the contract by acts or statements indicating that he will not or
cannot substantially perform essential terms thereof”].)
       Here, the purported oral agreement required Shakib and
Namvar to personally and equally share certain unanticipated
costs not addressed in the written Operating Agreement between
the parties’ respective LLCs. These included costs from “the
failure or revocation of permits or government approvals” and
any litigation costs arising from the Project. The alleged oral
agreement did not contain an express time for performance, but
purportedly contemplated Shakib and Namvar would pay the
unanticipated costs as they arose. According to Shakib, Namvar
initially complied with the oral agreement and later refused.
Namvar argues the undisputed facts and all accompanying
reasonable inferences demonstrate that in July 2016, more than
two years before Shakib filed his Cross-Complaint, Namvar
clearly repudiated the alleged oral agreement.




                                11
       1. Namvar’s July 2016 Emails Constituted an Immediate
          Breach of the Oral Contract3
       Shakib argues Namvar’s July 2016 emails did not
constitute a repudiation of the oral contract because the emails
were not a “‘clear, positive, unequivocal refusal to perform.”’
(quoting Taylor v. Johnston (1975) 15 Cal.3d 130, 137). As
support for this argument, Shakib notes Namvar only referred to
the Operating Agreement in his July 2016 emails. Shakib
suggests the emails demonstrate, at most, Namvar was refusing
to pay the additional costs through his LLC under the Operating
Agreement, and ostensibly it is reasonable for us to infer Namvar
might have honored his obligation to pay these same costs
personally, pursuant to their oral agreement. Alternatively,
Shakib posits while Namvar was refusing to pay in July of 2016,
Namvar had not unequivocally ruled out the possibility of
reimbursing Shakib down the line. These inferences cannot
reasonably be drawn from Namvar’s words, particularly when
read in the context of all the July 2016 emails from Namvar,
Shakib and Jaffe.
       Any reasonable finder-of-fact reading the increasingly
heated July 2016 written exchange would be hard-pressed to
infer anything from Namvar’s emails other than his absolute,
unwavering refusal to take responsibility, financial or otherwise,
for the Project mishaps and the myriad costs and delays that


3     Although we reference the oral contract alleged by Shakib,
we are not making any findings as to whether such a contract
existed or was breached. Rather, we consider the facts in the
light most favorable to Shakib, as we must on appeal from a
grant of summary judgment adverse to him. (See Soto v. Union
Pacific Railroad Co. (2020) 45 Cal.App.5th 168.)




                                12
followed. (See Parker v. Walker (1992) 5 Cal.App.4th 1173, 1190
[statute of limitations on oral contract began to run when
defendant “refused to acknowledge” plaintiff’s entitlement under
the contract].) The costs that arose from the City’s revocation of
all the Project’s permits and the accompanying litigation
expenses fall squarely within the purported oral contract between
Shakib and Namvar. Namvar’s refusal to pay those costs
constituted a breach of an essential term of the agreement;
indeed, the entirety of the oral agreement, according to Shakib,
was for Namvar and Shakib to personally share unanticipated
costs that were not addressed in the Operating Agreement.
       Namvar expressed his position clearly when he told Shakib
and Jaffe, over the course of four emails in one day, that Shakib
was the one responsible for the wrongful tree removal that
caused the City to revoke the Project’s permits. Namvar
considered the unauthorized tree removal to be a “bad act” as
defined by the Operating Agreement and asserted Shakib “should
pay to fix” the permitting problems, declaring “this should be a
notice to [Shakib] to fix the situation with his own money.”
Namvar reinforced his repeated refusals to share costs in his July
2016 emails with a follow-up email nearly a month later.
Namvar reiterated his position that Shakib must cure his “bad
acts” and again threatened Shakib with litigation if he failed to
comply.
       The fact that Namvar only referenced the Operating
Agreement when he emphatically denied responsibility for the
Project’s peril and associated litigation costs does not create a
reasonable inference that he was leaving the door open to
personally pay those costs in the future. In addition, it would
have made no sense for Namvar to reference the oral agreement




                               13
in his emails because Namvar claims no such oral agreement
existed. Similarly, Shakib’s assertion that Namvar might have
later paid the unanticipated costs through White Water is not
only an unreasonable inference from the emails, but it strains
credulity given Shakib alleged in his Cross-Complaint that
Namvar “was responsible for, and personally directed” White
Water as a “shell entity” that he solely owned and controlled.
       Shakib also maintains Namvar’s statements were not
unequivocal because Namvar wrote, “I have not decided what I
want to do.” Shakib contends Namvar’s statement lends credence
to the “equally reasonable” inference that Namvar was “still in
the process of considering his options.” Shakib’s argument takes
Namvar’s statement out of context. Read in the totality of their
email exchange, Namvar’s statement refers to his indecision as to
whom he ought to sue for damages, not whether he ought to
share in the litigation costs to rectify the tree-cutting and Water
Board issues.4 In his prior sentence, Namvar states, “the way I c
[sic] this I can spend the money and go after
[Shakib]/envicom/and the water board and have a better chance
of getting damages, rather than going after the city??” Namvar’s
clause, immediately after “I have not decided what I want to do,”
reads, “but this should be a notice to [Shakib] to fix the situation
with his own money as he is supposed to under the operating

4     Namvar writes: “as far as water board 3 things could
happen [¶] A-We can go after water board because they charged
me a lot of money and then pulled the permit [¶] B- Enviocom did
something wrong and got us the permit based in their wrong
calculations which I could go after them [¶] C- [Shakib] triggered
the stoppage of the job by violating the permit [¶] IN EITHER
CASE I AM NOT AT FUALT [sic] AND WILL AND CAN PROVE
IT very easily[.]”




                                14
agreement.” In these emails, Namvar also delineated his
grievances against Shakib and his rationale for why Shakib alone
should pay: “1- [Shakib] was responsible for the development of
this project [¶] 2- [Shakib] was the one responsible to protect the
trees and their cuttings [¶] 3- it happened during his watch and it
was his responsibility to make sure it doesn’t happen. [¶] 4- he
should pay to fix this one issue since he was the one who caused
it [¶] 5- if the permit is reinstated, then he can go fwd [sic] and
developed [sic] this property [¶] 6- I had absolutely nothing to do
with the cutting that tree that led to revoking the permit . . .
[¶]13- the tree situation is more than clear and all the facts are
undisputed.” Nothing in Namvar’s emails suggests lingering
indecision regarding his potential future financial contribution to
fix a “mistake” for which he believed Shakib was solely
responsible. In July 2016 Namvar’s only apparent uncertainty
was regarding which party or entity he would “go after” for
damages.
       Shakib’s attorney, Jaffe, recognized the lack of ambiguity in
Namvar’s refusal and repeatedly asked him to reconsider his
position.5 In addition, in his deposition testimony, Shakib
confirmed that Namvar’s refusal to share costs was unambiguous
and unwavering. Shakib testified that “from some point
[Namvar] said: I’m not going to pay a dime. And he walked
away. I’m paying all the money now. And instead of he come
help [sic] he hired you [Namvar’s attorney] to beat me up.”
Shakib testified this exchange occurred when Namvar told
Shakib, “‘You cut the trees. Your fault, you got to pay.’” This
aligns with the content of Namvar’s July 2016 emails, sent a few

5     All of Namvar’s emails, including his follow-up in August
2016, make clear he did not change his mind.




                                15
weeks after the City revoked all the Project’s permits, in which
Namvar repeatedly referenced the wrongful cutting of the
protected trees as his main point of contention, stating “this is all
[Shakib’s] doing cutting the wrong tree not mine,” and that he
had initially let the Water Board issues go because “I figured it
will pass, but when I found out that he cut the wrong tree, that
was a big issue.” Collectively, Namvar’s words and conduct
clearly demonstrate that, under no uncertain terms, he would not
pay the costs demanded by Shakib⎯not in July 2016 and not
ever.

       2. Namvar’s July 2016 Refusal To Share Costs Was an
          Immediate Breach that Triggered the Statute of
          Limitations
       Relying on Romano, Shakib contends even if Namvar
repudiated the oral contract in July 2016, the statute of
limitations was not triggered because any such repudiation was
merely anticipatory (supra, 14 Cal.4th at pp. 488-489.) Shakib’s
reliance is misplaced. Romano was a wrongful termination case
in which the plaintiff’s employer told him he would be terminated
at some time in the future. The court held the employer’s
conduct was a prospective breach, and the statute of limitations
on the employee’s breach of contract claim did not begin to run
until the employee’s actual termination, over two years later,
during which time he continued to work for the employer and
receive his salary. (Id. at p. 487.) Namvar’s breach, unlike the
employer’s in Romano, was not anticipatory because it was not
before the time for performance occurred; Namvar’s breach was
immediate, unequivocal and concurrent with his July 2016
emails.




                                 16
       Shakib argues the time to perform had not arisen in July
2016 because there were not “any facts to show when [Namvar]
was called upon to share in, or reimburse, costs incurred
pursuant to the Oral Agreement.” The context and content of the
parties’ emails belie Shakib’s assertion. While it is true their oral
agreement did not include an express time for performance (in
part because “unanticipated” costs are by definition temporally
and substantively uncertain), “it is a well-established principle of
contract law that ‘[i]f no time is specified for the performance of
an act required to be performed, a reasonable time is allowed.”’
(The McCaffrey Group, Inc. v. Superior Court (2014) 224
Cal.App.4th 1330, 1351, citing Civ. Code § 1657 [“If no time is
specified for the performance of an act required to be performed,
a reasonable time is allowed. If the act is in its nature capable of
being done instantly—as, for example, if it consists in the
payment of money only—it must be performed immediately upon
the thing to do done being exactly ascertained”].) “‘“What
constitutes a reasonable time is a question of fact. . . . ,’” which
depends on ‘“the situation of the parties, the nature of the
transaction, and the facts of the particular case.’”” (The
McCaffrey Group, Inc., at p. 1351.)
       At the time of the parties’ July 2016 predicament, as
evidenced through their undisputed emails, the reasonable time
for performance was immediate. The exchange began with an
email from Mitchell to Namvar and Shakib informing them
counsel for the Water Board “would respond within the next few
weeks.” Namvar answered, “Nxt [sic] few WKS might b [sic] too
late, because our grading permit will expire[.]” Shakib replied,
“[Namvar] we need attorney now” and Namvar responded, “Then
go get one, this is your doing and you need to fix it.”




                                 17
       The parties’ exchange shows they recognized an
unanticipated cost had arisen: They needed an attorney to rectify
their permitting quandary immediately before it was “too late.”
Namvar immediately refused to contribute, as evidenced by the
July and August 2016 emails. As Shakib testified, Namvar
abruptly stopped contributing costs and told Shakib, “you cut the
trees,” and just “walked away.” The nature of this real estate
development Project demonstrates time was of the essence if
permits were at risk⎯not just immediately but for five years.
Namvar’s follow-up email a few weeks later suggested the time
for performance (i.e., to hire an attorney and begin fixing the
permit predicament) had already passed because Namvar
demanded information regarding “what steps you are taking to
cure these Bad ACTS” and wanted “to make sure you are on top
of this to protect our permits and reinstate them.” In July 2016,
Namvar’s refusal to share in the costs that were urgently needed
to prevent the Project from being halted indefinitely constituted
an immediate, material breach of the oral contract.
       Shakib further contends, again quoting Romano, that
“whether the breach is anticipatory or not, when there are
ongoing contractual obligations the plaintiff may elect to rely on
the contract despite the breach, and the statute of limitations
does not begin to run until the plaintiff has elected to treat the
breach as terminating the contract.” (Romano, supra, 14 Cal.4th
at p. 489.) While Shakib does not flush out the concept of
continual contractual obligations or its applicability here, we
recognize successive breaches can arise from a single contract
with continuing obligations. (See Aryeh v. Canon Business
Solutions, Inc. (2013) 55 Cal.4th 1185, 1199 [noting the doctrine
generally applies to recurring obligations arising under an




                               18
ongoing duty].) Here, the costs contemplated by the oral
contract, if any, were not recurring as they were “not
anticipated.”
         In Boon Rawd Trading Intern. Co., Ltd. v. Paleewong
Trading Co., Inc. (N.D.Cal. 2010) 688 F.Supp.2d 940, 949, the
district court, applying California law, rejected an argument
similar to that posed by Shakib and found that the holding in
Romano should not be used to allow a plaintiff to ignore an actual
and immediate breach of an “open-ended” contract with “no
specific point in time—or ‘time for performance”’ because a
plaintiff could indefinitely toll the statute of limitations until
he or she “elected to treat the breach as terminating the contract
. . . .” The Boon Rawd court recognized such a rule could allow a
plaintiff to wait 50 years to file an action and then collect 50
years of damages: “This is not the law in California, and not the
rule contemplated by Romano. It would lead to absurd and
inequitable results.” (Ibid.) It is equally untenable here, where
Namvar’s breach was immediate and complete in July 2016.6




6     In Shakib’s view, “[t]hus, as a matter of law . . . the statute
of limitations did not begin to run until the last [unanticipated]
shared expense was incurred . . . .” Nearly from its inception the
Project was mired in permitting and other legal challenges. As a
result, the timing of the final unanticipated shared expense was
unknown then and perhaps is unknown still.




                                 19
                        DISPOSITION

     The judgment is affirmed. Namvar is to recover his costs
on appeal.




                                   WISE, J. *



We concur:




     PERLUSS, P.J.




     FEUER, J.




*     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              20